In an action to recover commissions for services rendered under a written contract, the defendant appeals: (1) from an order of the Supreme Court, Queens County, dated March 31, 1960, denying its motion to dismiss the complaint for lack of prosecution, such denial being with leave to renew the motion if, after the completion of pretrial examinations, the action be not placed upon the calendar for the next available term; and (2) from so much of an order of said court, dated June 17, 1960, as grants plaintiff leave to serve an amended complaint. Order dated March 31, 1960, affirmed, and order dated June 17, 1960, insofar as appealed from, affirmed, with one bill of $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.